Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 4-10, and 13-14 are allowable. The restriction requirement between Species I: FIGs 1-2, Species II FIGs 3-5, Species III FIGs 6-7 and Species IV FIGs 8-10, as set forth in the Office action mailed on 04/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/21/2021 is fully withdrawn.  Claims 8 and 9, directed to a shape of an interior housing and a rod material are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Christopher Mark Atkinson on 03/22/2022.

The application has been amended as follows: 

1. (Currently Amended) A piece of furniture for pet cats, comprising: 
a first outer frame, 
a second outer frame, and 
an inner house in at least one of the first outer frame or the second outer frame; 
wherein 
each of the first outer frame and the second outer frame is a polyhedral frame structure, and each of a plurality of sides of at least one surface of the first outer frame and the second outer frame is provided with a strip-shaped slot along a lengthwise direction of each of the plurality of sides; 
wherein the first outer frame and the second outer frame are the strip shaped slot of each of a plurality of sides of at least one surface 
the inner house is fixedly suspended in an interior space of at least one of the first outer frame or the second outer frame by a plurality of connection members, and the inner house is provided with at least one entrance; and 
the plurality of connection members are directly attached to inside portions of corners of at least one of the first outer frame or the second outer frame.

of the plurality of sides of the first outer frame is made of a metal rod, a wooden rod, or a metal rod sleeved with a wooden rod.

13. (Currently Amended) The piece of furniture for the pet cats according to claim 2, wherein an outer surface of at least one side of the plurality of sides of the first outer frame or the second outer frame is wrapped with sisal rope.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the combination of features for a piece of furniture for pet cats comprising two frames with an inner housing in at least one of the two frames, the inner housing being fixedly suspended within at least one of the two frames, the outer frames being polyhedral in structure and having connection members directly attached to inside portions of corners of the polyhedral frames, where the inner housing, strip-shaped slots positioned on at least one surface of the polyhedral frame’s plurality of sides which extend in a lengthwise direction, the first frame connected to the second frame through the strip shaped slots in each of the two frames.

The closest prior art of record to the claimed device is US 20100154719 A1 to Kellogg and US 5577465 A to Cook, which teach interior housings connected to exterior frames, and a plurality of exterior frames. Kellogg, however, fails to teach the interior housing connected by a plurality of connection members to interior corners of the outer frame. 
Kellogg specifically teaches the frame slotted through looped fabric, connecting the interior housing to individual lengthwise posts of the exterior frame.
Cook, however, teaches where exterior verticies of the interior housing are directly connected to interior corners of the exterior frame, the housing being suspended inside the frame.

Both Cook and Kellogg fail to teach any sort of lengthwise slots along the sides of either of their plurality of frames. For connecting to secondary frames, both Kellogg and Cook utilize connection members at the vertices of each frame’s polyhedron which connects to another bar of an adjacent frame. This allows adjacent frames to utilize bars of existing frames as part of their own, rather than each individual frame having its own distinct sides to be connected to one another through lengthwise strip-shaped slots. 

US 5775046 A to Fanger teaches multiple frames with lengthwise strip-shaped slots along sides of frames, where these strip-shaped slots can be connected to one another, or otherwise used to connect accessories, images, signage, and toys. 

However, there would be no motivation to combine Kellogg or Cook in view of Fanger in order to connect adjacent frames, since both Kellogg and Cook already teach a connection system for connecting a plurality of frames and frame members. Adding a slot-system would increase manufacturing costs and decrease the efficiency of Kellogg and Cook because it would require separate, distinct frames whereas Kellogg and Cook utilize their shared frame members to provide a user with a large number of options for its modularity while decreasing the number of frame members required to be made. 

US 9163393 B2 to Carroll teaches a panel construction which uses slots that run along the length of a panel and which allows rods to be inserted into the slots in order to connect adjacent panels.
US 9072980 B2 to Van Tilburg teaches frames which are put together using lengthwise slots, however the stacking of multiple frames are done at the vertices of each frame and do not use the slots.
US D682951 S to Sandhei teaches a dollhouse which has individual frames that can be stacked, however Sandhei does not teach the use of slots to provide the connection.

None of Carroll, Van Tilburg, or Sandhei overcome the deficiencies of the Kellogg, Cook, and/or Fanger, since the addition of slots or this stackable configuration is not advantageous for Kellogg or Cook whose modularity is based on the corner connection members and plurality of frame members to allow users to create whichever shape frame of whatever height or width is desired, rather than having premade individual polyhedral frames which are meant to be stacked on top of one another and fastened through slots. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647